UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1548



TYRONE E. MURRAY, SR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
445-L)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone E. Murray, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone E. Murray, Sr., appeals the district court’s order

dismissing his complaint as frivolous under 28 U.S.C.A. § 1915(e)

(West Supp. 1998). We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Murray v. United

States Postal Serv., No. CA-98-445-L (D. Md. Apr. 1, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2